                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SIRA CISSE,                                        )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )         No. 4:19-CV-897 JMB
                                                   )
SCHULTE’S HOSPITALITY,                             )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Plaintiff brings this action under Title

VII of the Civil Rights Act of 1964 for alleged employment discrimination. “In order to initiate a

claim under Title VII a party must timely file a charge of discrimination with the EEOC and

receive a right-to-sue letter.” Stuart v. General Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000).

Although plaintiff has filed a copy of her right to sue letter, the date upon which it was file-

stamped by the EEOC is illegible.1 Therefore, the Court will order plaintiff to supplement the

complaint by submitting a new copy of the right to sue letter with a legible file-stamp, within

twenty-one (21) days of the date of this Order.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall submit a new, legible copy of the EEOC

right-to-sue letter within twenty-one (21) days of the date of this Order.




1
 A plaintiff in an action under Title VII has ninety (90) days from receipt of the right to sue letter
to file a civil action. 42 U.S.C.§ 2000e-5(f). Failure to file a timely civil action warrants
dismissal of the complaint. See, e.g., Braxton v. Bi-State Development Agency, 728 F.2d 1105,
1108 (8th Cir. 1984); Williams v. Thomson Corp., 383 F.3d 789, 790-91 (8th Cir. 2004).
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without further proceedings.




                                                        /s/ John M. Bodenhausen
                                                        JOHN M. BODENHAUSEN
                                                        UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of April, 2019.




                                                2
